 



Exhibit 10.1





AMENDMENT

TO THE

AMENDED AND RESTATED TRUST AGREEMENT

 

This Amendment No. 1 (this “Amendment”), dated as of August 1, 2017, to the
Trust Agreement (as defined below) is made by and among Easterly Acquisition
Corp., a Delaware corporation (the “Company”), and Continental Stock Transfer &
Trust Company (the “Trustee”). All terms used but not defined herein shall have
the meanings assigned to them in the Trust Agreement.

 

WHEREAS, the Company and the Trustee entered into an Amended and Restated
Investment Management Trust Agreement dated as of October 13, 2015 (the “Trust
Agreement”);

 

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;

 

WHEREAS, at an annual meeting of stockholders of the Company held on August 1,
2017, the Company stockholders approved (i) a proposal to amend (the “Charter
Amendment”) the Company’s amended and restated certificate of incorporation to
provide that the date by which the Company shall be required to effect a
Business Combination shall be on or December 15, 2017 (the “Extended Date”) and
(ii) a proposal to extend the date on which to commence liquidating the Trust
Account in the event the Company has not consummated a business combination by
the Extended Date; and

 

WHEREAS, on the date hereof, the Company is filing the Charter Amendment with
the Secretary of State of the State of Delaware.

 

NOW THEREFORE, IT IS AGREED:

 

1.        Section 1(i) of the Trust Agreement is hereby amended and restated to
read in full as follows:

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of any taxes payable
and less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses, it being understood that the Trustee has no obligation to
monitor or question the Company’s position that an allocation has been made for
taxes payable), only as directed in the Termination Letter and the other
documents referred to therein, or (y) December 15, 2017, if a Termination Letter
has not been received by the Trustee prior to such date, in which case the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest (which interest shall be net of any taxes payable and less up
to $100,000 of interest that may be released to the Company to pay dissolution
expenses), shall be distributed to the Public Stockholders of record as of such
date; provided, however, that in the event the Trustee receives a Termination
Letter in a form substantially similar to Exhibit B hereto, or if the Trustee
begins to liquidate the Property because it has received no such Termination
Letter by December 15, 2017, the Trustee shall keep the Trust Account open until
twelve (12) months following the date the Property has been distributed to the
Public Stockholders;

 

2.        Section 1(k) of the Trust Agreement is hereby amended and restated to
read in full as follows:

 

(k) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i) or (j) above or (l) below; and

 



   

 

 

3.        A new Section 1(l) is hereby inserted into the Trust Agreement
immediately following Section 1(k) to read as follows: 

 

(l) Distribute upon receipt of an Amendment Notification Letter (defined below),
to Public Stockholders who exercised their redemption rights in connection with
an Amendment (defined below) an amount equal to the pro rata share of the
Property relating to the shares of Common Stock for which such Public
Stockholders have exercised redemption rights in connection with such Amendment.

  

4.        Section 2(g) is hereby amended and restated to read in full as
follows:

 

(g) If the Company seeks to amend any provision of its Amended and Restated
Certificate of Incorporation relating to stockholders’ rights or pre-Business
Combination activity (including the time within which the Company has to
complete a Business Combination) (in each case an “Amendment”), the Company will
provide the Trustee with a letter (an “Amendment Notification Letter”) in the
form of Exhibit D providing instructions for the distribution of funds to Public
Stockholders who exercise their redemption option in connection with such
Amendment.

 

5.       A new Exhibit D, attached hereto, is hereby added to the Trust
Agreement immediately following Exhibit C of the Trust Agreement.

 

6.       All other provisions of the Trust Agreement shall remain unaffected by
the terms hereof.

 

7.       This Amendment may be signed in any number of counterparts, each of
which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

8.       This Amendment is intended to be in full compliance with the
requirements for an Amendment to the Trust Agreement as required by Section 6(c)
of the Trust Agreement, and every defect in fulfilling such requirements for an
effective amendment to the Trust Agreement is hereby ratified, intentionally
waived and relinquished by all parties hereto.

 

9.       This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.

 

 

[Signature Page Follows]

  

 2 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Investment Management Trust Agreement as of the date first written above.

 

 

  Continental Stock Transfer & Trust Company, as Trustee            By:  /s/
Francis E. Wolf, Jr.       Name: Francis E. Wolf, Jr.       Title: Vice
President  

 

 

  Easterly Acquisition Corp.                   By:  /s/ Avshalom Kalichstein    
  Name: Avshalom Kalichstein       Title: Chief Executive Officer  

   

 

[Signature Page to Amendment No. 1 to the Investment Management Trust Agreement]

 

 3 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Cynthia Jordan, Accounting Department

 

  Re:   Trust Account No. [              ] Stockholder Redemption Withdrawal
Instruction

 

Ladies and Gentlemen:

 

Pursuant to Section 1(k) of the Amended and Restated Investment Management Trust
Agreement between Easterly Acquisition Corp. (the “Company”) and Continental
Stock Transfer & Trust Company (the “Trustee”), dated as of October 13, 2015, as
amended (the “Trust Agreement”), the Company hereby requests that you deliver to
the Public Stockholders who have properly elected to have their Common Stock
redeemed by the Company in connection with the stockholder vote to approve an
amendment to the Company’s amended and restated certificate of incorporation to
extend the time in which the Company must complete a Business Combination or
liquidate the Trust Account $ ___________ of the principal and interest income
earned on the Property as of the date hereof. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

You are hereby directed and authorized to transfer (via wire transfer) such
funds promptly upon your receipt of this letter to the accounts designated by
such Public Stockholders.

  

  Very truly yours,       EASTERLY ACQUISITION CORP.       By:       Name:      
Title:        

 

 

 4 

